Securities Exchange Commission Re: RJD Green, Inc. May 25, 2011 Page1of 3 THE LAW OFFICE OF JILLIAN SIDOTI Temecula, CA 92589 PO BOX 890334 (323) 799-1342 (951) 224-6675 www.jilliansidoti.com May 25, 2011 Matthew Crispino United States Securities and Exchange Commission Mail Stop 3010 Washington, DC 20549-5546 Re:RJD Green, Inc. Amendment No. 5 to Registration Statement on Form S-1 File No. 333-170312 Dear Mr. Crispino, Please see the answers to your comments below. We have also updated the S-1 to reflect our conversation of certain items on April 27, 2011. We will update our financial statements for the current quarter upon effectiveness, which I believe, upon the filing of this amendment will be forthcoming. Securities Exchange Commission Re: RJD Green, Inc. May 25, 2011 Page2of 3 Financial Statements Statement of Operations, page F-3 1. Please provide us with your detailed calculation of net loss per share, including how you computed the amount used for weighted average common shares.Refer to ASC 260-1055-2. From 09/10/09 to 08/31/2010 Date of issuance # of shares issued Outstanding shares Fraction of year outstanding Weighted Average 10/20/09 04/05/10 05/24/10 08/31/10 Total outstanding as of 08/31/2011 4-months ended 12/31/2010 Cumulative from 09/10/09 to 12/31/2010 Date of issuance Outstanding shares Fraction of period outstanding Weighted Average Outstanding shares Fraction of period outstanding Weighted Average 10/20/09 04/05/10 05/24/10 08/31/10 Total outstanding as of 08/31/2011 09/27/10 Total outstanding as of 12/31/2011 Securities Exchange Commission Re: RJD Green, Inc. May 25, 2011 Page3of 3 Statement of Operations, page F-5 2. Please revise the title of this schedule to depict it as the statements of cash flows. This has been corrected. 3. In response to prior comment 24, we note that you appear to have restated yourstatements of cash flows to reflect the stock issued for $27,500 of services.Since this is a non-cash activity, please revise to include this amount as an adjustment to reconcile net loss to net cash used in operations.In addition, revise the balance of cash at the beginning of the period from September 10, 2009 (the date of inception) to August 31, 2010. We have revised this accordingly. Thank you for taking the time to review our filing. Please let us know if we may file for acceleration. Sincerely, Jillian Ivey Sidoti, Esq. JIS/du
